Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2022 has been entered.

Information Disclosure Statement
The Applicant has submitted 137 NPL references totaling 7,457 pages and 28 other references totaling 783 pages.  As the Office lacks tools to convert, collate, and index all of these references into an easily word searchable database capable of complex search queries, and the applicant has failed to provide any additional information on specific pages, paragraphs, and/or figures of any of these references pointing to any information that is material to the patentability of this application, the examiner has considered these references to the extent possible in the limited amount of time allotted to the examiner.   
The examiner recommends that in a response to this notice of allowance that the applicant: (i) bring to the attention of the Office any specific pages, paragraphs, and/or figures in any of these references that may possibly teach and/or make obvious any of the claimed subject matter of which the prior art of record is noted as being deficient below in the “Allowable Subject Matter” section or (ii) state that none of the individuals associated with the filing or prosecution of this application as defined by 37 CFR 1.56(c) are aware of any specific pages, paragraphs, Commvault Systems, Inc.

Terminal Disclaimer
An approved terminal disclaimer was filed on 3/26/2021 with patent numbers 10,248,174 and 10,691,187.  
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the examiner would like to emphasize that while one or more reasons are offered below why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim.
The claims of the instant application require that the “first process that coordinates persistent reservations requests for certain virtual disk in the storage platform…executes on one of the plurality of storage nodes” and not the first/second computing devices that are hosting the first/second virtual machines that are requesting access to the specific virtual disk that is located on a storage node.  The closest prior art of Narayanasamy (US 9,652,265) does provide a way for a user virtual machine to access a shared virtual storage, in the teachings of Narayanasamy, each of the shared virtual disks is serviced by a service virtual machine (see fig. 9) that is associated with a node 900, wherein when another node wishes to request access to the shared virtual disk, a request must be forwarded from one service virtual machine of one node to another service virtual machine of the node that is “owner” of the shared virtual disk that is to be accessed.   Therefore the prior art fails to teach all of the required aspects of the claimed invention.  The other prior art of record, either alone or in combination with Naravanasamy as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302.  The examiner can normally be reached on 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON W BLUST/Examiner, Art Unit 2137